Citation Nr: 9916027	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating  action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which assigned a 40 percent evaluation for low back pain, 
with radiation, post operative.

The Board notes that service connection for low back pain, 
with radiation, post operative, was granted by the RO in a 
December 1994 rating decision, and a 40 percent evaluation 
was initially assigned.  The veteran then perfected an appeal 
as to this initial rating.  This disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbosacral disc syndrome is manifested by 
complaints of constant pain, with no relief, in the lower 
back and right leg.  Physical examination revealed diminished 
excursion, strength, speed, coordination, and endurance, 
after prolonged sitting.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
lumbosacral disc syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Here, the veteran's disability is rated under schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. § 4.71a.  Specifically, Diagnostic Code 5293 
(Intervertebral disc syndrome) provides for a 40 percent 
evaluation where there is evidence of severe disability, with 
recurring attacks and intermittent relief.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  A 60 percent 
evaluation, the maximum available, is warranted where there 
is evidence of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy, with little 
intermittent relief.  Id.  Additionally, in evaluating 
limitation of motion, provisions found in 38 C.F.R. § 4.40 
and 4.45 (addressing disability of the musculoskeletal system 
and the joints, respectively) must also be considered.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

The evidence of record pertinent to the veteran's claim of 
entitlement to an evaluation in excess of 40 percent consists 
of United States Air Force (USAF) clinic records (dated from 
September 1993 to October 1993), VA outpatient treatment 
records (dated from January 1995 to August 1996), the 
veteran's testimony at her RO hearing (conducted in July 
1996), and two VA examinations (conducted in January 1996 and 
in March 1998).

The USAF clinic notes reflect the veteran's L5-S1 disc bulge 
with radiating symptoms.  These notes also reflect the 
veteran's chronic S1 nerve root damage, which was probably 
secondary to the initial disc herniation.  It was the opinion 
of a neurosurgery staff person that the veteran had both 
physical and electrical findings compatible with her level of 
disc injury, L5-S1, and it was noted that the veteran's 
symptoms were virtually constant, with exacerbations but 
without intermittent relief.

The VA outpatient treatment records indicate that the veteran 
continued to have back pain, which restricted her activity.  
The veteran reported that she could no longer run.  
Examination revealed moderate restriction of back movements.  
The recorded impression was chronic back pain.  The veteran 
was to return for repeat evaluation in three months.

The January 1996 VA examination reflects the veteran's 
reported history of chronic low back pain since her back 
injury in June 1991.  It also reflects the veteran's 
laminectomy and diskectomy, which provided significant relief 
of her back and radicular pain.  It was noted that the 
veteran had been able to walk with the use of a cane ever 
since.  The veteran complained of having difficulty sitting 
and standing, and she reported having to change positions 
frequently.  The veteran also had difficulty bending over and 
working, and she avoided lifting or carrying anything heavy.  
She continued to experience chronic low back pain with 
frequent shooting of pain to the right calf, with tingling 
and numbness in the right leg.  The veteran also stated that 
her right lower extremity tired easily, especially while 
walking.  It was noted that the veteran used a transcutaneous 
electrical nerve stimulation unit (TENS) whenever necessary 
for pain.  Examination of the lumbosacral spine revealed 
normal lumbar lordotic curvature, with a well-healed 
laminectomy scar.  The veteran had no tenderness over the 
spine, no paraspinal tenderness, and no spasm.  Flexion was 
restricted to 60 degrees and was painful.  Extension was to 
25 degrees, and left and right lateral flexion was to 45 
degrees.  The veteran had reduced sensation over the right 
foot, lateral aspect of the right leg up to the knee.  There 
was sluggish right ankle jerk.  The veteran had good 
sphincter tone and was able to bear weight on her heels and 
toes and walk without much discomfort.  A contemporaneous x-
ray study of the lumbosacral spine showed status post 
laminectomy and diskectomy, L5-S1, and degenerative disc 
disease at L5-S1.

At her RO hearing (conducted in July 1996), the veteran 
testified that she had constant pain.  (Transcript (T.) at 
5).  It was not as severe as before, but it was always there, 
especially down in the calf area.  Id.  The veteran also 
testified that she got cramps across the top of her foot and 
that her hips locked up.  Id.  She described the pain as the 
worst in her life.  (T. at 6).  The veteran stated that she 
could walk but that most of the time she used a cane, because 
she never knew when she would have a cramp in her foot or 
numbness in her leg.  Id.  The veteran also stated that she 
could bend but that it always hurt, regardless of how far she 
bent.  (T. at 7).

The March 1998 VA examination reflects the veteran's reports 
that she continued to see a doctor regularly for back pain.  
It also reflects the veteran's complaints of localized low 
back pain on a daily basis, which sometimes went down the 
right leg to the foot.  Physical examination revealed 
diminished range of motion of the lumbosacral spine.  
Anterior flexion was 84 degrees; posterior extension was 10 
degrees; lateral extension was 10 degrees on the right and 18 
degrees on the left, and lateral rotation was 16 degrees 
bilaterally.  The veteran had paralumbar tenderness, without 
spasm and loss of lordotic curvature.  She complained of pain 
with extreme extension and lateral flexion and rotation.  
Straight leg raises elicited pain in the low back region, 
with no radicular pain down the legs.  Babinski was absent, 
and the veteran was able to stand on her toes.  Her gait was 
unremarkable.  A contemporaneous x-ray study of the 
lumbosacral spine showed osteoarthritis and degenerative disc 
disease of the lumbosacral spine, status post laminectomy.  
The examiner commented that prolonged sitting led to a 25 
percent diminishment of excursion, strength, speed, 
coordination, and endurance.

III.  Application and Analysis

Upon review of the clinical evidence of record and the 
applicable schedular criteria, the Board finds that the 
evidence of record demonstrates a degree of disability which 
more nearly approximates the criteria for a 60 percent 
evaluation for the veteran's lumbosacral disc syndrome.

Initially, the Board feels compelled to address the 
constraints established law and regulations place upon the 
Board in its determinations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

In this instance, concerning application of Diagnostic Code 
5293, the Board must examine the clinical evidence of record 
to distinguish between severe disability (40 percent) and 
pronounced disability (60 percent), as provided for under 
intervertebral disc syndrome.  While the veteran's disability 
picture does not have to mirror every symptom listed under 
pronounced intervertebral disc syndrome, including 
neuropathy, the Board does find that clinical evidence is 
required which demonstrates that the veteran's disability 
picture more nearly approximates a 60 percent evaluation, in 
order for her evaluation to be increased.  Otherwise, the 
veteran's 40 percent evaluation is continued.  See 38 C.F.R. 
§ 4.7.

Here, the record indicates that the veteran's symptoms are 
virtually constant, with exacerbations but without 
intermittent relief.  Coupled with the veteran's consistent 
reports of constant, chronic pain and difficulty sitting, 
standing, bending over, and working, the Board finds 
sufficient evidence of pronounced disability, as provided for 
under Diagnostic Code 5293.  Additionally, the Board notes 
that physical examinations of the veteran repeatedly found 
restricted activity and limited range of motion.  Further, 
repeated x-ray studies showed degenerative disc disease of 
the lumbosacral spine.  In effect, the Board is convinced 
that the veteran experiences pronounced disability due to the 
constant, chronic pain in her back and the attendant 
restricted activity and limited range of motion.  As such, in 
this instance, the veteran's disability picture more nearly 
approximates the criteria for a 60 percent evaluation, 
although not all of the criteria included for such an 
evaluation is found in the record.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In light of the criteria and clinical evidence discussed 
above, the Board concludes that the veteran's lumbosacral 
disc syndrome warrants a 60 percent disability rating.  The 
doctrine of reasonable doubt has been applied in this 
instance, as there is an approximate balance of positive and 
negative evidence regarding the veteran's claim of 
entitlement to an increased evaluation.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.50 and their possible 
application.  Given that the Board has assigned the maximum 
disability rating available to the veteran, based on the 
evidence of record and applicable schedular criteria, any 
functional impairment experienced by the veteran has been 
compensated for to the greatest extent contemplated by VA 
regulation.



ORDER

A 60 percent disability rating is granted for the veteran's 
lumbosacral disc syndrome, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

